Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): February 17, 2009 (February 10, 2009) PremierWest Bancorp (Exact Name of Registrant as Specified in its Charter) Oregon 000-50332 93 - 1282171 (State or Other Jurisdiction of (Commission File (IRS Employer Incorporation or Organization) Number) Identification No.) 503 Airport Road Medford, Oregon 97504 (Address of Principal Executive Office)(Zip Code) 541-618-6003 Registrant's Telephone Number, Including Area Code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement. Item 3.02 Unregistered Sales of Equity Securities. Item 3.03 Material Modification to Rights of Security Holders. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On February 13, 2009, in exchange for an aggregate purchase price of $41,400,000, PremierWest Bancorp issued and sold to the United States Department of the Treasury in a private placement transaction pursuant to the TARP Capital Purchase Program: 41,400 shares of the Companys newly designated Fixed Rate Cumulative Perpetual Preferred Stock, Series B, no par value per share, and liquidation preference $1,000 per share ($41,400,000 aggregate liquidation preference), and a ten-year Warrant to purchase up to 1,038,462 shares of the Companys common stock, no par value per share, at an exercise price of $5.98 per share, subject to certain anti-dilution and other adjustments. The issuance and sale of the Series B Preferred Stock and Warrant are exempt from the registration requirements of the Securities Act of 1933, as amended, pursuant to Section 4(2) of the
